Citation Nr: 1315682	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  08-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a digestive disorder, claimed as helicobacter pylori (H. pylori) with associated ulcers. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty on a period of active duty for training from October 1983 to April 1984, and on active duty from February 1985 to August 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied a claim of entitlement to service connection for helicobacter pylori.  (Jurisdiction over the appeal was subsequently transferred to the Waco, Texas RO).  In July 2007, the Veteran submitted a timely notice of disagreement (NOD); the RO then issued a statement of the case (SOC) in January 2007; and, in March 2007, the Veteran perfected her appeal to the Board.  A December 2011 supplement statement of the case (SSOC) continued the denial of the H. pylori claim. 

This matter was also previously before the Board in August 2010 and May 2012.  In pertinent part, the claim was remanded for the purpose of obtaining a VA examination to determine the nature and etiology of any current, helicobacter pylori-related disorder.  As explained in detail below, the requested opinion was obtained in December 2010 (with an addendum opinion obtained in December 2011), but for reasons explained in the Board's May 2012 remand, it was deemed inadequate.  As such, the Board determined that the Veteran should be scheduled for a new VA examination in connection with her helicobacter pylori (ulcers) claim.  In a June 2012 letter, the RO informed the Veteran that she would be scheduled for an upcoming VA examination in connection with her claim.  The requested examination was scheduled for August 2012 at the VAMC Central Texas.  In an August 2012 letter to the Veteran, the RO stated that they had received notice from the VA Medical Center in Temple, Texas, indicating that the Veteran wished to withdraw her appeal and that she would not attend the scheduled examination.  The RO asked that the Veteran confirm her intent to withdraw the appeal in writing; to date, she has not responded.  In fact, there has been no subsequent communication from the Veteran whatsoever.  As such, the RO continued to process the appeal based on the evidence of record and issued a supplement statement of the case (SSOC) in November 2011, continuing the denial of her claim.  

With respect to the Veteran's purported intent to withdraw her appeal, VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2012); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  However, withdrawals must be in writing, clearly state the intent to withdraw the appeal and be signed by the Veteran or his representative.  Clearly, the requirements for withdrawal are not met here, and as such, the appeal is appropriately before the Board for consideration.   

With respect to the Veteran's apparent failure to report to the scheduled VA examination, ordinarily, under 38 C.F.R. § 3.655(a) & (b) (2012), the Board would review the claim based on the evidence of record.  However, in this case, the Board finds that additional development must be accomplished prior to adjudicating the Veteran's claim for service connection for H. pylori.  This is further discussed in the remand portion below. 

The Board notes that the Veteran claimed and has been denied service connection for H. pylori.  The Veteran's service treatment records contain reference to H. pylori as well as gastritis, ulcers, and gastroenteritis; moreover, treatment records dated during the pendency of the appeal reflect diagnoses and treatment for esophageal reflux.  In light of Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009), and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the Board has recharacterized the Veteran's claim as service connection for a digestive disorder, claimed as H. pylori. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a digestive disorder, claimed as H. pylori, or ulcers.  Service treatment records reflect complaints of epigastric pain, nausea, emesis, weight loss, anorexia, and anemia, from September 1999 to May 2000, along with helicobacter pylori, gastritis and ulcers diagnoses.  The Veteran was treated on an ongoing basis with acid-blocking Omeprazole and Pepto-Bismol. 

Post-service treatment records reflect an ongoing diagnosis of esophageal reflux (with treatment of Omeprazole) as early as November 2005, and at least until December 2006.  Other than the requested VA examinations, the record does not contain any VA treatment records dated beyond December 2006.  

As noted above, in August 2010, the Board remanded the claim for the specific purpose of obtaining a VA examination to determine whether the Veteran suffered from ulcers or any other disorder related to helicobacter pylori, and if so, whether such disorder was related to service.  The Veteran presented for a VA examination in December 2010; the examiner listed the "diagnosis or etiology of problem" as helicobacter pylori infection, remote, treated.  The examiner did not comment on the presence of any current H. pylori-related stomach/digestive disabilities, nor did he address the Veteran's ongoing and well-documented post-service treatment for esophageal reflux.  In light of the foregoing, the RO took it upon itself to request an addendum opinion.  This opinion was obtained in December 2011.  As noted in the Board May 2012 remand, the December 2011 examiner confusingly stated that the Veteran's "H pylori was not caused by or aggravated by the Veteran's military service," but in the rationale portion of the opinion, he went on to stated that "H pylori was caused by the service and it was not aggravated by the service."  He further acknowledged that the Veteran was diagnosed and treated for H. pylori and "GI" problems while in-service, but provided no opinion as to whether they were related to any current gastrointestinal/digestive problems (such as esophageal reflux).  It was based upon this inadequate opinion, that the Board remanded the claim for another VA examination in May 2012.  As noted above, the Veteran did not report to the most recently scheduled VA examination.  

The Board acknowledges that in the course of the above-discussed VA medical examinations a specific H. pylori-related disorder was not shown not to be manifested.  Rather, the H. pylori (which is a bacterium found in the stomach) infection was described as "remote" and "treated."  The Board notes that is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran submitted evidence during the current appeal period showing the presence of esophageal reflux, which required similar, ongoing treatment to that shown in-service for H. pylori infection/ulcers (i.e., Omeprazole. See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  As such, the evidentiary requirement of demonstrating a current digestive disorder diagnosis has been satisfied. 38 U.S.C.A. §§ 1110, 1131; McClain, 21 Vet. App. at 321. 

Ascertaining whether the Veteran currently has a digestive/stomach disorder which is related to her active military service is best resolved by obtaining a competent medical opinion.  Under the VCAA, VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012). 

The Board is fully cognizant of the fact that the Veteran did not report to her most recently scheduled VA examination.  However, as an etiology opinion regarding the diagnosed esophageal reflux (and any other digestive/stomach disorder diagnosed during the appeals period) is required per McClain, and further considering that there are likely outstanding and pertinent VA treatment records dated from 2006 to the present, the Board finds that an addendum opinion, at the very least, is required in this case.  See, generally, Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED to the agency of the original jurisdiction (AOJ) for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records, dated from December 2006 to the present.  

The Veteran should also be requested to indicate if she has received any non-VA medical treatment for her digestive/stomach problems since service, and if so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  

If VA is unable to secure any of the above records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner in order to determine the nature, severity, and etiology of any digestive/stomach disorder(s), to include all those dated during the instant appeal period, i.e., esophageal reflux.  McClain.  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  An upper gastrointestinal series or other study sufficient to confirm or rule out ulcer disease or other digestive/stomach disorders should be performed unless specifically determined by the examiner to be unnecessary.  The Veteran's complaints should be recorded in full.  

After reviewing the claims file and examining the Veteran, the examiner should render an opinion with reasons as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed digestive/stomach disorder, to specifically include esophageal reflux, and/or any other disorder of the digestive system diagnosed upon examination, or shown in the medical record during the course of this appeal, is causally related to or had its onset in service.  

In answering this question, the examiner must specifically address the documented in-service treatment for helicobacter pylori and the likelihood that any currently diagnosed digestive/stomach disorder is etiologically related to such bacterium/infection. 

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

3.  If the Veteran does not report for the VA examination, a reviewer should be asked to address the questions listed in paragraph #2 above based on the evidence of record.

4.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  After completion of the above development, the Veteran's claim should be readjudicated.  If any determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


